DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 04/16/2020, Applicant, on 07/16/2020, amended claims. Claims 4 and 13 have been cancelled. Claims 1-3, 5-12, and 14-20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.


Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. The Examiner does note that the amended limitation of claim 17 does overcome the signals per se rejection. The signals per se rejection is therefore overcome and withdrawn.
The Applicant contends that the claims as amended are patent eligible under 35 U.S.C. 101.
The Examiner respectfully disagrees. The claims now recite the use of artificial intelligence. However, the use of artificial intelligence is recited broadly. The additional element is rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)).
The 101 Rejection is updated and maintained below.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the amended are allowable over the currently cited art. 
The Examiner finds the argument unpersuasive. The amended limitation require further search and consideration. The Examiner introduces a new reference below to teach the amended claims.
The 103 Rejection is updated and maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for performing calendaring operations (i.e. creating calendar entries and prioritizing entries). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-3 and 5 is/are directed to an article of manufacture which is a statutory category and claims 6-12 and 14-16 are directed to a method which is also a statutory category. Claims 17-20 are NOT directed to a statutory category (see above), however, for purpose of examination and compact prosecution claims 17-20 are considered in this abstract idea analysis.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 6, and 17 recite a series of steps for performing calendaring operations:
detect… a task to be completed; wherein detecting the task to be completed comprises: analyzing a plurality of existing calendar entries;
creating a new task comprising the task;
determine a priority corresponding to the task; wherein the priority indicates that the new task is a prerequisite to the existing calendar entry;  and 
…to create a calendar entry on a calendar for the task based on the priority and an available time period on the calendar; wherein the calendar entry is prior to the existing calendar entry. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-5, 7-16, and 18-20 recite the same or similar abstract idea(s) as independent claims 1, 6, and 17 with merely a further narrowing of the abstract idea(s) performing calendaring operations (i.e. creating calendar entries and prioritizing entries)
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. analyzing historical calendar entries, determining that the task is a prerequisite to an existing calendar entry of the plurality of existing calendar entries; wherein the priority indicates that the new task is a prerequisite to the existing calendar entry; historical tasks, or a combination thereof, analyzing a plurality of existing calendar entries, i.e. analyzing and prioritizing calendar entries..
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim 1-3, 5-12, and 14-16 recite system of at least a "processor," a "communicate with a calendar application using a software interface," "artificial intelligence," and a "memory” 
Claims 17-20 recite the additional element of a “computer readable storage medium,” a “processor,” and a “communicate with a calendar application using a software interface” which fail to integrate the abstract idea into a practical application because the processor and computer readable storage medium are merely generic computer components (see Specification [0034, 0043]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The “using a software interface” is further merely an attempt to limit the abstract idea of creating calendar entries to a particular technological environment of computer calendar applications (MPEP 2106.05(h)).
Claim 7-8, 11-12, and 18-20 recites the additional element of “receiving input” or “receiving information” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution data gathering steps (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing calendaring operations into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification 
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including attempting to limit the abstract idea to the particular technological environment of computer applications” (MPEP 2106.05(h)) (claims 1, 6, and 17), and performs steps for receiving information and receiving input (Claims 8-9, 11-12, and 17-20) (MPEP 2106.05(g)) that are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing calendaring operations (i.e. creating calendar entries and prioritizing entries).
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyne et al. (US 20100169146 A1) in view of Ali (US 20150347987 A1) and Jones et al. (US 20050240924 A1).
	Regarding Claim(s) 1, 6, and 17. An apparatus comprising: a processor; a memory that stores code executable by the processor to: (See Hoyne, [0004]; The system can include a memory including computer-usable program code and a processor, executing the computer-usable program code).
creating a new task comprising the task; (See Hoyne, [0029]; Having determined the time requirement for each day and identified one or more available slot(s) of time each day for the task, system 100 can create and store one or more calendar event(s) for the task corresponding to the one or more available slot(s) of time within the calendar.
determine a priority corresponding to the task,; and (See Hoyne, [0027]; For example, supplemental scheduling information can include a start and/or end date for the task, one or more day(s) in which work relating to the task is to performed, a total number of hours necessary to complete the task, a number of hours per day to assign to the task, a priority level of the task, or any other information that can contribute to the creation, scheduling, and/or updating of the task).
communicate with a calendar application using a software interface to create a calendar entry on a calendar for the new task based on the priority and an available time period on the calendar, (See Hoyne, [0024]; Processor 105, executing task scheduling application 150, can present various user interfaces via display 135 through which the user can input tasks and task scheduling information, present and manage a calendar corresponding to the user, and schedule tasks within the calendar. Processor 105 can receive user inputs prioritizing tasks, and process tasks and task information according to that prioritization and further see Hoyne, [0029]; When supplemental scheduling information does exist within the task specification, system 100 can schedule the task within the calendar according to the supplemental scheduling information. During the task scheduling process, system 100 can at least determine a time requirement for each day the task is to be scheduled and identify one or more available slot(s) of time each day for the task within the calendar). The Examiner notes that the system of Hoyne schedules tasks 
While Hoyne teaches task scheduling and prioritizing, Hoyne does not further teach: detect, by use of [artificial intelligence] and the processor, a task to be completed, However, Hoyne in view of the analogous art of Ali (i.e. task management and calendaring tasks) does teach this limitation: (See Ali, [0041]; Thus, if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date).
wherein detecting the task to be completed comprises: analyzing a plurality of existing calendar entries; (See Ali, [0041]; If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the selected past date. Likewise, if selected date 126 is a date in the future, set of entries 126 identifies events and/or tasks that are scheduled to occur or to be done on the future date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne, as described above to include detecting tasks as taught by Ali in order create a more versatile system which manages many of a user’s needs and greatly increase the user’s efficiency. (See Ali, [0002]; “The management of both personal and business calendars, tasks, expenses, goals, contacts, activities, and to-do items remains a daily chore for most individuals and businesses. Traditional paper bound day planners, journals, notebooks, and diaries may be used to keep track of time and expenses (hereinafter “T&E”), tasks, and other information. Paper calendars can be hung on a wall or placed on desk to keep track of appointments and events. A person may also use hand written paper lists and sticky notes as reminders of tasks and appointments. However, these traditional paper methods are time consuming, inefficient, cumbersome, and limited” and further see Ali, [0041]; “if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date. If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the selected past date. Likewise, if selected date 126 is a date in the future, set of entries 126 identifies events and/or tasks that are scheduled to occur or to be done on the future date (See MPEP 2143G). 
While Hoyne in view of Ali teaches detecting tasks, neither further teaches the use of artificial intelligence. However, Hoyne/Ali in view of the analogous art of Jones (i.e. task scheduling) does teach the use of artificial intelligence to detect tasks for scheduling. (See Jones, [0060]; In an alternative embodiment of the present invention, decision tree scheduling may be employed. Decision tree scheduling maintains the priority of the prerequisite table while translating the prerequisite table into a tree in which nodes represent resources, edges represent values for the resources (one or zero), and leaves represent tasks that are executed if the system state allows the tree to be traversed to a particular leaf. The decision tree is then traversed in accordance with the resources available at the time. Any leaf that is not filled will be automatically defined for the idle task (i.e., no known task can be scheduled given the current system state… Decision tree scheduling cam be implemented using a simple binary tree, or the binary tree can be used to build a language-based decision tree using if-then-else constructs. The decision tree can be generated automatically using any of a number of tree induction algorithms well-understood by those skilled in the art). The Examiner notes that a decision tree is a known artificial intelligence algorithm. The Examiner further notes that Ali more explicitly teaches detecting tasks and is relied upon to more explicitly teach that aspect but further notes that Jones does teach detecting the next task according to the decision tree algorithms.
determining that the task is a prerequisite to an existing calendar entry of the plurality of existing calendar entries; (See Jones, [0071]; By examining the system flow and throughput, the tasks may be placed in the order that provided the greatest throughput. In an alternative embodiment, the ordering may be automatically generated by first defining the highest priority task at the top of the system and the bottom task. Using constraints, the high-priority path could be identified using prerequisites (starting from the bottom, working back towards the top high-priority task)). The Examiner notes that the Hoyne/Ali is relied upon to teach calendar aspects of the limitation while Jones is relied upon to teach the prerequisite aspects for the tasks.
While Hoyne/Ali teach prioritizing tasks, priority values of task, and calendar entries, neither further teaches prerequisite tasks. However, Hoyne/Ali in view of Jones does teach: wherein the priority indicates that the new task is a prerequisite to the existing calendar entry (See Jones, [0071]; As described above, in one embodiment of the present invention the task table can be ordered in priority order (first row is highest priority task, last is the lowest). By examining the system flow and throughput, the tasks may be placed in the order that provided the greatest throughput. In an alternative embodiment, the ordering may be automatically generated by first defining the highest priority task at the top of the system and the bottom task. Using constraints, the high-priority path could be identified using prerequisites (starting from the bottom, working back towards the top high-priority task)).
While Hoyne/Ali teaches prioritizing tasks and creating calendar entries, Hoyne/Ali does not specify the use of prerequisite tasks. However, Hoyne in view of Jones does teach prioritizing tasks as well as the perquisite task:  the wherein the calendar entry is prior to the existing calendar entry; (See Jones, [0071]; By examining the system flow and throughput, the tasks may be placed in the order that provided the greatest throughput. In an alternative embodiment, the ordering may be automatically generated by first defining the highest priority task at the top of the system and the bottom task. Using constraints, the high-priority path could be identified using prerequisites (starting from the bottom, working back towards the top high-priority task). The Examiner notes that Hoyne teaches scheduling the tasks by priority and availability and Jones is relied upon to teach ensuring the prerequisite tasks is scheduled prior to the subsequent task.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne/Ali, as described above to include prerequisite task management in order to make sure tasks are able to be completed once they are started as taught by Jones. (See Jones, [0022]; A prerequisite-based scheduler according to embodiments of the present invention takes into account not only priority and resource blocking, but also prerequisites for execution to remove task-level polling. The fundamental idea behind the prerequisite based scheduler is that tasks are only scheduled when they can successfully run to completion). (See MPEP 2143G). 
 Further regarding Claim 17, Hoyne further teaches: A program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to perform: (See Hoyne, [0005]; Yet another embodiment of the present invention can include a computer program product including a computer-usable medium having computer-usable program code that, when executed, causes a machine to perform the various steps and/or functions described herein).
Claim(s) 2 and 9. Hoyne in view of Ali further teaches: wherein the task is detected from a task list. (See Ali, [0053]; At a predetermined time, tasks component 108 identifies a set of incomplete tasks 136 in set of tasks 132. An incomplete task 138 is a task having an in progress task status, a delegated task status, or a no action task status at the predetermined time and further see Ali, [0049]; Set of tasks 132 includes task lists, tasks assigned by others, tasks delegated to others, tasks scheduled to occur or be completed on selected date 126, as well as uncompleted tasks that have not yet been scheduled to occur and/or be completed on a specific date). The Examiner notes that tasks are identified from a set of stocks which can also include “task list.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne, as described above to include detecting the task from a task list as taught by Ali in order create a more versatile system which manages many of a user’s needs and greatly increase the user’s efficiency. (See Ali, [0002]; “The management of both personal and business calendars, tasks, expenses, goals, contacts, activities, and to-do items remains a daily chore for most individuals and businesses. Traditional paper bound day planners, journals, notebooks, and diaries may be used to keep track of time and expenses (hereinafter “T&E”), tasks, and other information. Paper calendars can be hung on a wall or placed on desk to keep track of appointments and events. A person may also use hand written paper lists and sticky notes as reminders of tasks and appointments. However, these traditional paper methods are time consuming, inefficient, cumbersome, and limited” and further see Ali, [0041]; “if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date. If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the 
Regarding Claim(s) 3 and 10; Hoyne in view of Ali further teaches:  wherein the task is detected by analyzing historical calendar entries, historical tasks, or a combination thereof. (See Ali, [0041]; If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the selected past date. Likewise, if selected date 126 is a date in the future, set of entries 126 identifies events and/or tasks that are scheduled to occur or to be done on the future date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne, as described above to include detecting tasks by analyzing calendar entries or tasks as taught by Ali in order create a more versatile system which manages many of a user’s needs and greatly increase the user’s efficiency. (See Ali, [0002]; “The management of both personal and business calendars, tasks, expenses, goals, contacts, activities, and to-do items remains a daily chore for most individuals and businesses. Traditional paper bound day planners, journals, notebooks, and diaries may be used to keep track of time and expenses (hereinafter “T&E”), tasks, and other information. Paper calendars can be hung on a wall or placed on desk to keep track of appointments and events. A person may also use hand written paper lists and sticky notes as reminders of tasks and appointments. However, these traditional paper methods are time consuming, inefficient, cumbersome, and limited” and further see Ali, [0041]; “if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date. If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to 
Regarding Claim(s) 5 and 14. Hoyne in view of Ali further teaches:  wherein the task corresponds to a deliverable for an existing calendar entry of the plurality of existing calendar entries. (See Ali, [0009]; In another aspect of the daily digital planner, the user has the ability create customized lists from a predefined list, which is specific to an event, such as a grocery list for shopping. The customized list can be scheduled as a task on the digital daily planner and further see Ali, [Fig.4 and Fig. 9]; the Examiner points to Fig. 4 specifically element 432. This element corresponds to a grocery list which is further broken down into sub-items/deliverables and further scheduled as seen in Fig. 9 (elements 902, 914, and 920), and further see Ali, [0187]; The user selects one or more items from master checklist 902 to copy over into customized checklist 914. A customized checklist is a checklist assigned to a particular user. A task list is a checklist assigned to a particular user and scheduled to be completed on a particular date and further see Ali, [0191]; Similarly, items may be assigned to be completed in a tasks module component of the daily digital planner, such as a daily digital planner 100 in FIGS. 1 and 204 in FIG. 2. The user may choose to schedule customized list 914 to be completed as a task by the user on a particular selected date in calendar component by selecting add to task 916. In this example, the daily digital planner adds an entry to the digital calendar indicating the customized list 914 is scheduled to be completed as a task on the date selected by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne, as described above including tasks corresponding to deliverables as taught by Ali in order create a more versatile (See Ali, [0002]; “The management of both personal and business calendars, tasks, expenses, goals, contacts, activities, and to-do items remains a daily chore for most individuals and businesses. Traditional paper bound day planners, journals, notebooks, and diaries may be used to keep track of time and expenses (hereinafter “T&E”), tasks, and other information. Paper calendars can be hung on a wall or placed on desk to keep track of appointments and events. A person may also use hand written paper lists and sticky notes as reminders of tasks and appointments. However, these traditional paper methods are time consuming, inefficient, cumbersome, and limited” and further see Ali, [0041]; “if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date. If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the selected past date. Likewise, if selected date 126 is a date in the future, set of entries 126 identifies events and/or tasks that are scheduled to occur or to be done on the future date (See MPEP 2143G). 
Regarding Claim(s) 7 and 18. further comprising receiving input indicating the priority. (See Hoyne, [0035]; In one embodiment, the user can input a level of priority for each task. The differing levels of priority can influence a variety of functions within system 100 including the scheduling of tasks, rescheduling task-event conflicts, task notifications and alerts, and appearances of calendar entries within the calendar).
Regarding Claim(s) 8 and 19, further comprising receiving input indicating a length of time to complete the task. (See Hoyne, [0019]; In accordance with the inventive arrangements disclosed herein, a user input can be received specifying a date and scheduling requirements for a task, e.g., task start and/or end date, hours to complete the task, time per day to devote to the 
Regarding Claim(s) 11. While Hoyne does teach receiving task statuses (See Hoyne, [0045]; Within status field 220, the user can input a description of the present state of the task, which is another type of supplemental scheduling information. For example, the user can input the task description as "just started" or "near completion." The state description can provide other users viewing the calendar an awareness of the progress level in completing a task), Hoyne only implies receiving completion information. However, Hoyne in view of Ali does further clearly teach: receiving information indicating the task is complete: (See Ali, [0077]; User 206 enters a status update for one or more tasks associated with tasks 212. For example, if a task is completed by user 206, then user 206 designates “completed” for that entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoyne, as described above to including tasks statuses to include the additional statuses as taught by Ali in better track the status of a task including if completed or if the user still is responsible for that particular task. (See Ali, [0077]; “If a task has been delegated to another individual, then user 206 designates the task as “delegated.” If a task is in progress and needs to be carried over, then the user designates a selection in Tasks 212 included next to the Tasks 212 for “in progress” or “carry over.” If a user 206 designates a task as “in progress”, then master planner 204 will ask user to select a date over to which to carry and assign the task that is still in progress. Thus, user 206 may choose to select the next day to carry the task over or select another date and time.”
Regarding Claim(s) 12 and 20. receiving information indicating to reschedule the task to a different time on the calendar. (See Hoyne, [0033]; In that case, system 100 can identify the see Hoyne, [0035]; the user can input a level of priority for each task. The differing levels of priority can influence a variety of functions within system 100 including the scheduling of tasks, rescheduling task-event conflicts, task notifications and alerts, and appearances of calendar entries within the calendar). The Examiner interprets the priority information as the information indicating to reschedule a task.
Regarding Claim(s) 15. Hoyne in view of Ali, further comprising determining a user corresponding to the task. (See Hoyne, [0001]; The embodiments of the present invention relate to personal information management and, more particularly, to automated task scheduling. Personal information management (PIM) tools encompass a variety of applications designed to simplify organizing and storing a myriad of information and interactions related to a user. The information and interactions can include meetings, appointments, projects, tasks, contact information, medical and/or financial records, documents, files, and the like associated with the user). The system determines the corresponding user through use of the information input into the system.
Regarding Claim(s) 16. Hoyne in view of Ali further teaches, wherein the calendar corresponds to the user. (See Hoyne, [0018]; More particularly, the embodiments relate to scheduling to-do list items, or tasks, within a calendar corresponding to a user).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624